State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 12, 2016                      517189
________________________________

In the Matter of FREDDIE
   JACKSON,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ADMINISTRATION OF BARE HILL
   CORRECTIONAL FACILITY
   et al.,
                    Respondents.
________________________________


Calendar Date:   March 29, 2016

Before:   McCarthy, J.P., Egan Jr., Lynch, Clark and Aarons, JJ.

                             __________


     Freddie Jackson, Malone, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Laura
Etlinger of counsel), for respondents.

                             __________


      Appeal from a judgment of the Supreme Court (McDonough,
J.), entered July 10, 2013 in Albany County, which, in a
proceeding pursuant to CPLR article 78, granted respondents'
motion to dismiss the petition.

      Petitioner, an inmate, filed a grievance with the Inmate
Grievance Resolution Committee challenging his removal from the
facility mess hall work program. The Committee denied the
grievance, as did the facility Superintendent on appeal.
Subsequently, petitioner submitted a letter to respondent
Commissioner of Corrections and Community Supervision seeking
reinstatement to the mess hall program. Petitioner did not,
however, appeal the denial of his grievance to the Central Office
Review Committee (hereinafter CORC). He thereafter commenced
                              -2-                  517189

this CPLR article 78 proceeding challenging the disposition of
his grievance. Supreme Court granted respondents' motion to
dismiss the petition based upon petitioner's failure to exhaust
administrative remedies, and he now appeals.

      We affirm. Petitioner's removal from the program was the
proper subject of the inmate grievance procedure, requiring that
he follow the protocol of the administrative appeal procedure by
appealing the Superintendent's denial to CORC (see 7 NYCRR 701.3;
701.5; Matter of Fulton v Reynolds, 83 AD3d 1308, 1308-1309
[2011]). Inasmuch as petitioner failed to appeal to CORC,
Supreme Court properly dismissed the petition for failure to
exhaust administrative remedies (see Matter of Fulton v Reynolds,
83 AD3d at 1308-1309; Matter of Fernandez v Goord, 53 AD3d 961,
961-962 [2008]).

      McCarthy, J.P., Egan Jr., Lynch, Clark and Aarons, JJ.,
concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court